Citation Nr: 1735433	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back injury

2.  Entitlement to service connection for a shrapnel wound of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 
INTRODUCTION

The Veteran had active duty service from May 1943 to October 1945 and from August 1946 to August 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The Board previously remanded this matter for additional development in March 2017.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A low back injury, diagnosed as degenerative arthritis of the lumbar spine, is related to service.  

2.  A left arm scar is related to a shrapnel wound in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a left arm scar are met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Condition

The Veteran asserts that he initially injured his back in service.  The Veteran testified that he fell and slipped on stairs on the deck of a ship when he was helping the cooks deliver food.  He stated that he was seen in sick call and reported that his back hurt.  The Veteran testified that his back did not really bother him at that time but hurt worse as he got older.  The Veteran testified to his belief that his post-service back problems are the same problems he had in service.

The Veteran had active service from May 1943 to October 1945 and from August 1946 to August 1948.  The Veteran's personnel records reflect that his service occupation was litter bearer.  His duties involved picking up the wounded from the front lines and carrying them to the first aid station or hospital and driving the ambulance if such services were needed.  

Service treatment records reflect that a complaint of backache was reported in March 1947.  No other complaints of back pain were noted in service.  The May 1948 separation examination noted a normal clinical evaluation of the spine. 

The Veteran testified that his initial post-service treatment for back problems was in 1975.  Those treatment records are not in evidence.  

A March 1985 treatment record reflects a diagnosis of lumbar radicular syndrome.  

An April 1985 treatment record shows that the Veteran reported back pain after lifting a 300-pound saw at work.  The Veteran underwent a decompressive laminectomy in April 1985.  Private treatment records dated in October 1988 noted chronic back pain.  

The Veteran had a VA examination in December 1988.  The Veteran reported that he fell down stairs on a ship in 1944.  He was treated at a field hospital in Leyte.  The Veteran had worked as a carpenter since his discharge from service in 1948.  He had back surgeries in 1975 and 1985.  The examiner opined that he was unable to relate the Veteran's surgery in 1975 and 1985 to a fall aboard a ship in 1944.  The examiner stated that his discharge examination in 1948 should have recorded any problems.  The examiner opined that it would appear that his injuries in 1945 were soft tissue injuries of short duration.  

In a written statement dated in December 2006, the Veteran reported that he injured his back while carrying trays down stairs.  He stated that he was hospitalized for two weeks and released back to his outfit.  The Veteran reported that he saw a physician in 1974 who advised him that his back problems were due to the fall in service.   He indicated that he had back surgery in 1975.
A December 1986 private treatment record reflects a complaint of backache.

VA treatment records dated in June 2010 reflect a diagnosis of chronic back pain.  

The Veteran had a VA examination in April 2017.  The examiner diagnosed degenerative arthritis of the spine and spinal stenosis.  The Veteran reported that, while on a ship en route to the Pacific, he was carrying a pan of wet buns down some stairs to the dining hall.  He reported that he slipped and fell all the way down the stairs, landing on his bottom.  The Veteran reported that his back bothered him after a while, and he was evaluated in a makeshift hospital in Leyte. With regard to his post-service history, the Veteran reported that he briefly worked at a service station after service and spent the rest of his career as a carpenter.  He reported a history of back surgery in 1975 and 1985.  His current symptoms included aching across the low back with prolonged walking and standing.  The examiner opined that there was nothing in the service treatment records to correlate a back injury to service.  There was no mention of a back condition or complaint of back pain.  Private medical records showed that the Veteran reported a minor injury while hunting in 1975.

The Veteran has consistently reported that his back pain started when he slipped on stairs on a ship during service.  The Board finds the Veteran to be credible with respect to the in service injury to his back.  The Veteran's testimony establishes that he has had recurrent back pain since service.  The April 2017 VA examination found no nexus to service but did not address the March 1947 complaint of back pain in the STR's.  The examiner's opinion is therefore based on an inaccurate factual premise that there were no back pain complaints in service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2016).  Given the Veteran's complaint of back pain in service and his testimony which establishes recurrent symptoms since service, reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a low back disorder, diagnosed as degenerative joint disease, is warranted.  38 C.F.R. § 3.102.

Service Connection for Shrapnel Wound of the Left Arm

The Veteran asserts that he was a combat medic.  He asserts that he was hit in the arm with an artillery shell.  In a September 2012 statement, the Veteran asserted that he received a shrapnel wound when he was transporting patients in Leyte, Philippines.  At the Board hearing, the Veteran testified that he sustained a shrapnel wound of his left arm in service.  He testified that a medic looked at it and told him that it was nothing to worry about.  The Veteran testified that he currently has pain in his left hand.  

Service treatment records do not document treatment for a shrapnel wound.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board finds the Veteran's testimony credible.  The Board finds that such an injury is of the type, place, and circumstance consistent with the Veteran's service occupation involving transporting wounded soldiers from the front lines.  See 38 U.S.C.A. § 1154 (a).

The Veteran had a VA examination in April 2017.  The examiner noted that there was no evidence in the STR regarding injury to the forearm secondary to shrapnel.   There was a very small, barely visible scar on the dorsal left forearm.  The examiner opined that it could not be attributed to a shrapnel injury in service without speculation.  The examiner opined that this is mere speculation, and without objective evidence in the STR's, the examiner could not say with certainty whether the scar on the left forearm is related to shrapnel. 

The Board finds that the competent and credible evidence of a shrapnel wound in service.  The Board finds that the evidence is at least in equipoise as to whether a current left arm scar identified on examination is a residual of his shrapnel wound.   There is no evidence of an intervening left arm injury since incurring a shrapnel wound.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that a left forearm scar is related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

								
ORDER

Service connection is granted for degenerative arthritis of the lumbar spine

Service connection is granted for a residual shrapnel wound scar of the left arm.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


